
	

115 S688 IS: To suspend the importation of beef and poultry from Brazil.
U.S. Senate
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 688
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2017
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To suspend the importation of beef and poultry from Brazil.
	
	
 1.Suspension of importation of beef and poultry from BrazilBeef, beef products, poultry, and poultry products imported from Brazil may not enter the United States during the period beginning on the date of the enactment of this Act and ending on the date that is 120 days after such date of enactment.
		
